Affirmed and Memorandum Opinion filed November 16, 2006







Affirmed
and Memorandum Opinion filed November 16, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00794-CR
NO. 14-05-00795-CR
NO. 14-05-00796-CR
____________
 
ALVARO ROMERO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 176th District
Court
Harris County, Texas
Trial Court Cause Nos.
1000796; 1000797 & 1018507
 

 
M E M O R A N D U M   O P I N I O N




In trial
court cause number 1000796, appellant entered a plea of guilty to the offense
of arson of a habitation.  On June 24, 2005, the trial court sentenced
appellant to confinement for twelve years in the Institutional Division of the
Texas Department of Criminal Justice.  In trial court cause number 1000797,
appellant entered a plea of guilty to the offense of insurance fraud.  On June
24, 2005, the trial court sentenced appellant to confinement for one year in
the State Jail Division of the Texas Department of Criminal Justice.  In trial
court cause number 1018507, appellant entered a plea of guilty to the offense
of insurance fraud.  On June 24, 2005, the trial court sentenced appellant to
confinement for twelve years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed notices of appeal from each
sentence.
Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  On May 4, 2006, this
court issued an order, directing the trial court to provide appellant with a
copy of the records in these cases and ordered appellant to file a pro se
response to the brief filed by counsel within thirty days of the date of appellant=s receipt of the record.  We were
notified that appellant received his copy of the records on May 8, 2006.  The
pro se response was due on June 7, 2006.  As of this date, no pro se response
has been filed.
We have carefully
reviewed the record and counsel=s brief and agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible error in the record.  A discussion of
the brief would add nothing to the jurisprudence of the state.
Accordingly,
the judgment of the trial court is affirmed.
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 16, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).